Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 11/01/2021 has been considered.
Claims 1, 8, and 18 are amended. Claims 7-23 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The  The specification supports the short-range wireless enabled device obtains from the visitor survey information pertaining to visitor interest in the property (paragraph 115). However, there is not support that accepting, by the automated door lock, survey information. Therefore, there is no support in the specification for the limitation “accepting, by the automated door lock from the visitor, survey information pertaining to interest of the visitor in the property”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. accepting, by the automated door lock from the visitor, survey information” is not described in the specification. Therefore, examiner is unclear how the automatized door lock/locking device accepts survey information.  
Claim 7 recites the limitation "the lock box" in receiving notification…from the lock box or….  There is insufficient antecedent basis for this limitation “the lock box” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 7 is directed to an abstract idea without significantly more. The claim recites listing a property and providing an interface for a visitor to schedule a showing of the property. The claim recites upon the application receiving a request (condition A), notifying and providing the visitor (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight. The claim recites upon receiving and confirming identification information (condition B), coordinating with an entry information to open the lockbox (step B). When the condition B is not occurred, steps B is not invoked. Therefore, this limitation has no patentable weight. The claim recites upon providing the code information (condition C), performing the following: checking whether the code 
The limitation of place a door lock as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activity. The limitation discloses insignificant helpful content to further describe content, such as place a door lock to control access, which are merely descriptive content to further limit the abstract idea but not make it less abstract.
The limitation of listing and providing a schedule interface as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application is running on a computing system/portable device”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “an application is running on a computing system/portable device” in the context of these claims encompasses a visitor/property owner manually lists property open house schedule. Similarly, but for the “an application is running on a computing system/portable device” in the context of these claims encompasses a visitor/property owner manually observes the list and decides to schedule an investigation time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic computer performing a generic computer function of providing a display interface to display a list and the schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. The additional element automated door lock (step B) integrates the exception into a practical application. However, step B is not invoked when the condition B is not satisfied. Therefore, the automated door lock (step B) has no patentable weight. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer to perform listing and providing an interface to choose steps amount to no more than mere instructions to apply the exception using generic computer components. The additional element automated door lock (step B) is sufficient to amount to significantly more than the judicial exception. However, step B is not invoked when the condition B is not satisfied. Therefore, the automated door lock (step B) has no patentable weight. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The limitation of place a door lock and a key as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activity. The limitation discloses insignificant helpful content to further describe content, such as place a door lock and a key, which are merely descriptive content to further limit the abstract idea but not make it less abstract.
The limitation of providing an interface for a property manager to invite a visitor, as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application is running on a computing system”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “an application is running on a computing system” in the context of these claims encompasses a property owner 
This judicial exception is not integrated into a practical application because an application running on a computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing a display interface to display a list and the schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. The additional element lockbox (step B) integrates the exception into a practical application. However, step B is not invoked when the condition B is not satisfied. Therefore, the lockbox (step B) has no patentable weight. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer to perform listing and providing an interface to choose steps amount to no more than mere instructions to apply the exception using generic computer components. The additional element lockbox (step B) is sufficient to amount to significantly more than the judicial exception. However, step B is not invoked when the condition B is not satisfied. Therefore, the lockbox (step B) has no patentable 
Claim 18 is rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 18 is directed to an abstract idea without significantly more. The claim recites providing an interface for a property manager to invite a visitor. The claim recites upon receiving and confirming identification information (condition B), coordinating with an entry information to open the lockbox (step B). When the condition B is not occurred, steps B is not invoked. Therefore, this limitation has no patentable weight. The claim recites upon providing the code information (condition C), performing the following: checking whether the code information in valid or not, opening, not opening, and accepting (step C). When the condition C is not occurred, steps C is not invoked and providing notification. Therefore, this limitation has no patentable weight.
The limitation of place a docking device and a key as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activity. The limitation discloses insignificant helpful content to further describe content, such as place a locking device to control access by using a key, which are merely descriptive content to further limit the abstract idea but not make it less abstract.
The limitation of providing an interface for a property manager to invite a visitor as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application is running on a computing system”, nothing in the claim element precludes the steps from practically being 
This judicial exception is not integrated into a practical application because an application running on a computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing a display interface to display a list and the schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. The additional element locking device (step B) integrates the exception into a practical application. However, step B is not invoked when the condition B is not satisfied. Therefore, the locking device (step B) has no patentable weight. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer to perform listing and providing an interface to choose steps amount to no more than mere instructions to apply the exception using 
Claims 9-14 and 20, disclose insignificant helpful content to further describe content, such as entering/providing property information and displaying/showing the property information, wherein the property information includes a property manager/owner, a assigned agent, an agent identification, a status, contact information, and a last activity date, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 9-14 and 20 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 9-14 and 20. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 9-14 and 20 are not patent eligible.
Claims 15-16 and 21, disclose insignificant helpful content to further describe content, such as communication type, which are merely descriptive content to further 
There are no additional claim element limitations recited in the claims 15-16 and 21. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 15-16 and 21 are not patent eligible.
Claims 19 and 21, disclose insignificant helpful content to further describe content, such as a schedule interface to send an invitation to a visitor to enter the property, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 19 and 21 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 19 and 21 are. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 19 and 21 are not patent eligible.
Claims 17 and 23 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 17 and 23 are directed to an abstract idea without significantly more. The claim recites listing a property and providing an interface for a visitor to schedule a showing of the property. The claim recites upon the application receiving a request (condition A), notifying the visitor (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight. 
The limitation of listing and providing a schedule interface as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application is running on a portable device”, nothing in the claim 
This judicial exception is not integrated into a practical application because an application running on a computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing a display interface to display a list and the schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 17 and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer to perform listing and providing an interface to choose steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 7 is rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2012/0246024 to Thomas et al.
With regard to claim 7, Thomas discloses a method for providing automated entry to properties, comprising: 
listing a property as available for scheduling an automated showing of the property when the property is listed for purchase or rent, wherein during the automated showing a visitor can enter the property by themselves (Fig. 2, paragraph 45, User 135 may select an available home summary 208 to obtain more detailed information about the home. In some embodiments, self-service home buying application 200 may include menus to provide access to the detailed information and/or to allow user 135 to initiate additional requests 190 regarding a home of interest. For example, request a showing menu 210 and ask the agent menu 212 may allow user 135 to initiate a request for third party assistance. Examiner notes that properties available for self-service tour in a list can be selected to request a self-service tour 210, wherein the properties available for self-service tour is not scheduled/advertised for open house, which is considered as 
placing an automated door lock on a door of the property, the automated door lock being unlocked to allow the door to open to provide access to the property and being locked to prevent access to the property (paragraph 70, The access code may be communicated to the buyer, and the buyer may enter the access code into a keypad associated with the home (e.g., a keypad on the door or on a lockbox));
providing an application interface of an application running on a computing system that includes a selection option which the visitor using the portable device can select to indicate a desire to use automated entry to enter the property by themselves when the visitor wishes to inspect the property as part of an investigation as to whether to purchase or rent the property (Fig. 2, paragraphs 45, 53, and 69, FIG. 3 illustrates an example of a method 300 for self-service home buying. The method begins at step 304 where a buyer prepares a device for self-service home buying. During a self-service tour, the buyer may be provided with self-service access to the property without requiring the seller, real estate agent, or other tour guide to be present.); 
upon the application receiving a visitor request to use automated entry to enter the property, notifying the visitor once the property is ready for viewing and there are times when the property will be ready and available for viewing including: providing the visitor with an invitation to receive automated entry information so that the visitor can enter the property by themselves, the invitation being delivered to the visitor electronically, the invitation being applicable only to the property that is listed for purchase or rent and the invitation requesting identification from the visitor (The claim 
Page 2 of 19upon the application receiving and confirming identification information from the visitor, performing the following: coordinating with the automated door lock to obtain code information that is valid to open the automated door lock during a specific period of time, and providing, by the application, automated entry information to the visitor that allows the visitor to enter the property, the automated entry information including the code information an indication the specified period of time during which the code information is valid (The claim recites upon receiving and confirming identification information (condition B), coordinating with an entry information to open the lockbox (step B). When the condition B is not occurred, steps B is not invoked. Therefore, this limitation has no patentable weight.); 
upon the visitor providing the code information within the specified period of time to the automated door lock, performing the following by the automated door lock: checking, by the automated door lock, a current time and the code information to determine whether the code information is valid and the current time is within the specified period of time, opening, by the automated door lock to facilitate automated entry to the property when both the code information is valid and the current time is within the specified period of time, not opening, by the automated door lock, to prevent automated entry to the property when either the code information is invalid or the current time is outside the specified period of time, and accepting, by the automated door lock from the visitor, survey information pertaining to interest of the visitor in the property; and, receiving notification, originating from the lock box or automated door lock, to the property manager when the visitor enters the property (The claim recites upon providing the code information (condition C), performing the steps including checking, opening, not opening, accepting and receiving notification (step C). When the condition C is not occurred, steps C is not invoked. Therefore, this limitation has no patentable weight).  
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 8, 14-16, 18, 19, and 21-22 is rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2003/0163709 to Milgramm et al.
With regard to claim 8, Milgramm discloses a method for providing automated entry to properties, comprising: 
providing an application interface of an application running on a computing system to a property manager, the property manager being a manager, a listing agent or an owner of a property listed for purchase or rent (fig. 11, paragraphs 2, 35, and 42-43, A typical building security system comprises various devices which limit access to the building to only individuals who possess a proper access code or access device, such as a key card. In this security system, a visitor would schedule an appointment (typically over a telephone) with an employee working in a secured building, and the employee would then convey visitor's information to the building security personnel, which, in turn, would issue a security pass allowing 
placing a lock box at or near the property; placing a key that opens a door of the property within the lock box and closing the lock box (paragraphs 2 and 32,  A typical building security system comprises various devices which limit access to the building to only individuals who possess a proper access code or access device, such as a key card.  each floor access (e.g., doors, elevators, etc.) may be also provided with a biometric access protecting device 42. The device 42 is preferably associated with a door lock and may activate a door's unlocking mechanism when an authorized and validated biometric information is entered into the system through the device 42.);
upon the application receiving and confirming identification information for a visitor, performing the following: coordinating with the lock box to obtain code information that is valid to open the lockbox during a specific period of time, and providing, by the application, automated entry information to the visitor that allows the visitor to enter the property to inspect the property as part of an investigation as to whether to purchase or rent the property, the automated entry information including the code information that is valid during the specified period of time (The claim recites upon 
upon the visitor providing the code information within the specified period of time to the lock box, performing the following by the lock box: checking, by the lock box, a current time and the code information to determine whether the code information is valid and the current time is within the specified period of time, opening, by the lock box, to facilitate automated entry to the property when both the code information is valid and the current time is within the specified period of time, Page 4 of 19not opening, by the lock box, to prevent automated entry to the property when either the code information is invalid or the current time is outside the specified period of time, and accepting, by the lock box from the visitor, survey information pertaining to interest of the visitor in the property; tracking visitor activities at the properties (The claim recites upon providing the code information (condition C), performing the steps including checking, opening, not opening, accepting (step C), and tracking visitor activities. When the condition C is not occurred, steps C is not invoked. Therefore, this limitation has no patentable weight).
With regard to claim 14, Milgramm discloses making the information about the properties available includes displaying a last activity for each property (Fig. 13, abstract. By clicking on a provided button, a guard records the fact of visitor's entering or leaving the building.). 
With regard to claim 15, Milgramm discloses allowing an administrator to select which types of communications about a property are forwarded to an agent assigned to 
With regard to claim 16, Milgramm discloses the types of communications about the property include at least one of the following: a phone call; a text message; an e-mail (paragraph 35, the employee can post an appointment approval on-line, send an e-mail notification and/or confirm the appointment on the telephone). 
With regard to claim 18, Milgramm discloses a method for providing automated entry to properties, the method comprising: 
providing an application interface of an application running on a computing system to a property manager, the property manager being a manager or an owner of the property (fig. 11, paragraphs 2, 35, and 42-43);
placing a locking device on the property, the locking device being an automated door lock on a door of the property, the automated door lock being unlocked to allow the door to open to provide access to the property and the automated door lock being locked to prevent access to the property, or the locking device being a lock box in which is placed a key that opens a door of the property the lock box being closed to protect against unauthorized use of the key (paragraphs 2 and 32);
upon the application receiving and confirming identification information from a visitor, performing the following: coordinating with the locking device to obtain code information that is valid to open the locking device during a specific period of time, and providing, by the application, automated entry information to the visitor that allows the visitor to enter the property as part of an investigation as to whether to purchase or rent the property, the automated entry information including the code information that is valid 
upon the visitor providing the code information within the specified period of time to the locking device, performing the following by the locking device: checking, by the locking device, a current time and the code information to determine whether the code information is valid and the current time is within the specified period of time, opening, by the locking device, to facilitate automated entry to the property when both the code information is valid and the current time is within the specified period of time, not opening, by the locking device, to prevent automated entry to the property when either the code information is invalid or the current time is outside the specified period of time, and accepting, by the locking device from the visitor, survey information pertaining to interest of the visitor in the property; and, receiving notification, originating from the locking device, to the property manager when the visitor enters the property (The claim recites upon providing the code information (condition C), performing the steps including checking, opening, not opening, and accepting (step C). When the condition C is not occurred, steps C is not invoked and providing notification. Therefore, this limitation has no patentable weight).  
With regard to claim 19, Milgramm discloses the property manager uses the application interface to initiate the invitation (fig. 11, paragraphs 2, 35, and 42-43).  
With regard to claim 21, Milgramm discloses the automated entry information is provided via a text message or an e-mail (paragraphs 2 and 35).  
claim 22, Milgramm discloses the visitor is provided opportunities to enter other properties (paragraph 2-3, a building can includes a plurality of controlled security area). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13, 17, 20, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0163709 to Milgramm et al., in view of U.S. Patent Application Publication No. 2012/0246024 to Thomas et al.
With regard to claims 9-12, Milgramm substantially discloses the claim invention, however, Milgramm does not disclose making the information about the properties available includes allowing agents to claim leads for the properties, displaying a status for each property, displaying identification of an agent that is assigned to each property, and displaying contact information for each property.
However, Thomas teaches making the information about the properties available includes allowing agents to claim leads for the properties, displaying a status for each property, displaying identification of an agent that is assigned to each property, and displaying contact information for each property (Fig. 2, paragraph 37, 43, and 55, Asking the agent 212. When the listing agent creates the property list, the agent claims 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Milgramm to include, making the information about the properties available includes allowing agents to claim leads for the properties, displaying a status for each property, displaying identification of an agent that is assigned to each property, and displaying contact information for each property, as taught in Thomas, in order to provide self-service tour to aid property buying (Thomas, paragraph 1).
With regard to claim 13, Milgramm discloses making the information about the properties available includes displaying a last activity date for each property (Fig. 13, abstract. By clicking on a provided button, a guard records the fact of visitor's entering or leaving the building). 
With regard to claims 17 and 23, Milgramm substantially discloses the claim invention, however, Milgramm does not disclose listing a second property as available for scheduling when the second property is not ready for viewing and there are no times advertised anywhere when the second property will be ready and available for viewing; providing a selection option which a visitor using the portable device can select to indicate a desire to enter the second property; and, upon the application receiving a visitor request to enter the second property, notifying the visitor once the second property is ready for viewing and there are times when the property will be ready and available for viewing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Milgramm to include, listing a second property as available for scheduling when the second property is not ready for viewing and there are no times advertised anywhere when the second property will be ready and available for viewing; providing a selection option which a visitor using the portable device can select to indicate a desire to enter the second property; and, upon the application receiving a visitor request to enter the second property, notifying the visitor once the second property is ready for viewing and there are times when the property will be ready and available for viewing, as taught in Thomas, in order to provide self-service tour to aid property buying (Thomas, paragraph 1).
With regard to claim 20, Milgramm substantially discloses the claimed invention, however, Milgramm does not disclose the property manager is an owner of the property.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Milgramm to include, the property manager is an owner of the property, as taught in Thomas, in order to provide self-service tour to aid property buying (Thomas, paragraph 1).
Response to Arguments
Applicants' arguments filed on 11/01/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose accepting, by the automated door lock from the visitor, survey information pertaining to interest of the visitor in the property”.
Examiner directs Applicants' attention to the office action above. Examiner suggests to amend claims to avoid conditional limitation, such as “upon…”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687